Citation Nr: 0120384	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  01-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in New 
York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for social 
phobia with an adjustment disorder, secondary to herpes 
simplex II (herpes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to January 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
by the New York, New York RO, which granted service 
connection for social phobia with an adjustment disorder 
secondary to herpes, evaluated as 10 percent disabling from 
April 14, 2000.

The Board notes that the veteran has raised a claim for 
topical dermatitis secondary to his psychiatric disability in 
a July 2001 letter to the Board.  Inasmuch as this issue has 
not been developed or certified for appellate review, it is 
not for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.


REMAND

By rating decision dated in March 2001, the veteran was 
granted service connection for social phobia with an 
adjustment disorder secondary to herpes, evaluated as 10 
percent disabling.  He claims his psychiatric disability is 
more disabling than 10 percent.  The veteran maintains that 
he has suffered excessive stress in his marriage and 
employment as a result of anxiety associated with his herpes.  

Historically, the veteran and his wife participated in 
marriage counseling with a private psychiatrist at the Family 
Consultation Center from November 1995 through November 1997.  
That psychiatrist, a Dr. Schildhaus, opined that the veteran 
and his wife responded well to counseling, and that the 
relationship improved emotionally and physically.  

From January to April 2000, the veteran was treated at South 
Shore Counseling & Psychological Services.  The veteran was 
diagnosed with social phobia.  However, in a February 2001 
letter, a private psychiatrist formerly associated with that 
facility stated that, as of their last meeting, the veteran 
had not experienced any situations which caused his anxiety 
symptoms to emerge.

Furthermore, in February 2001, the veteran underwent a VA 
psychiatric examination.  The veteran had complaints of 
severe anxiety that interfered with his ability to work as a 
law enforcement officer.  The veteran also stated the herpes 
put stress on his sexual relationship with his wife, often 
leading to anger and depression.  Upon physical examination, 
the examiner noted that the veteran was moderately anxious, 
that his long and short-term memory was intact, and that his 
attention and concentration were adequate.  The veteran was 
diagnosed with social phobia with an adjustment disorder.  

Most recently, the Board received a letter, dated July 2001, 
from the same psychiatrist who had treated the veteran from 
November 1995 to November 1997.  That psychiatrist stated 
that he was once again treating the veteran.  In his letter, 
he reported that the veteran was overwhelmed by reoccurring 
anxiety reactions, both socially and in his employment.  The 
veteran had complaints of speech stammering, facial and body 
perspiration, and forgetting names of co-workers.  The 
psychiatrist diagnosed the veteran with panic disorder 
without agoraphobia, avoidant personality disorder, and 
stuttering.  Based on this recent medical evidence, the Board 
deems it necessary that the RO obtain copies of treatment 
records referenced in the aforementioned letter.  Once all 
pertinent medical records are obtained, the RO should 
schedule the veteran for an additional VA psychiatric 
examination to determine the nature and severity of his 
service-connected psychiatric disability.

Likewise, the veteran is hereby advised that failure to 
report for any scheduled VA examination, without good cause, 
may well result in a denial of his claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report for any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

The Board also notes in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction-
consideration of "staged" ratings and the adequacy of the 
statement of the case.  On remand, the RO will have an 
opportunity to specifically consider whether staged ratings 
would be appropriate for the veteran's service-connected 
disability.

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999),  withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C. A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied. 

2.  The veteran should be asked to 
provide information about any sources of 
medical care or evaluation, VA or 
private, for his service-connected 
psychiatric disability that is not 
already associated with the claims file.  
Thereafter, the RO should undertake all 
necessary development to obtain and 
associate with the record all outstanding 
pertinent medical records from VA 
facilities and any other sources or 
facilities identified by the veteran.  In 
particular, the RO should contact Dr. 
Schildhaus at the Family Consultation 
Center and request photocopies of all 
previously unobtained treatment records.  
Once all pertinent records are obtained, 
they should be associated with the claims 
file.

3.  Once all outstanding treatment records 
have been associated with the claims file, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the nature and severity of his service-
connected psychiatric disability. The 
claims file and a copy of this Remand must 
be made available to the examiner for 
review prior to the examination.  All 
indicated tests must be conducted and the 
examiner's findings must address the 
presence or absence of the manifestations 
described in 38 C.F.R. § 4.130.  The 
examiner should render an opinion as to 
what effect the service-connected 
disability has on the veteran's social and 
industrial adaptability.  A Global 
Assessment of Functioning score should be 
provided, and the examiner should explain 
the meaning of the score. 

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran. 

5.  Thereafter, the RO should readjudicate 
this claim.  The RO should consider the 
principles set forth by the Court in 
Fenderson regarding initial ratings for 
service-connected disabilities.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




